White, Presiding Judge.
Under the peculiar circumstances shown by the evidence, we cannot say that it is reversible error that the court omitted, in the absence of a special requested instruction on the subject, to charge the jury with regard to the law applicable to the statement made by defendant before his ¡right of possession of the coat was questioned, to the effect that he had purchased the same of the alleged owners. It is a rule well settled that the charge should submit the law affirmatively upon every legitimate phase in which the evidence might be considered by the jury, and upon all the issues raised by the proof. And when there is a doubt as to whether an issue is or is not directly made by the evidence, it would be the better practice to solve the doubt by charging the law with reference to it.
There is, however, an error of omission apparent in the charge in connection with the evidence, for which the case under the well settled rules of practice must be reversed. All the inculpatory facts proven made the case one of circumstantial evidence, notwithstanding the shortness of the time which elapsed from the theft and the discovery of the stolen property in defendant’s possession. Possession of property recently stolen is but itself a circumstance conducing to establish guilt. We find in the charge no instruction to the jury with regard to the law of cir-. cumstantial testimony. This error of omission is fatal to the ( *262conviction. (Allen v. The State, just decided, and authorities therein cited; ante, 237.)
The judgment is reversed and thQ cause remanded.

Beversed and remanded.

Opinion delivered May 17, 1884.